Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1-8, 10, 12-13 are objected to because of the following informalities: 
Claim 1, line 6-7, “wireless  power reception” should be – a wireless power reception—
	Claim 1, line 5, “ to memory” should be – to a memory—
	Claim 2, line 1, “ with code to “ should be – with the code to --
	Claim 2, line 2, “ wireless power transmission” should be – the wireless power transmission—
	Claim 2, line 4, “ wireless power transmission” should be – the wireless power transmission—
	Claim 3, line 1, “ with code to “ should be – with the code to –
	Claim 3, line 2, “ wireless power transfer” should be – a wireless power transfer—
	Claim 3, line 3, “ wireless power transfer” should be – the wireless power transfer—
Claim 4, line 1, “ with code to “ should be – with the code to --
	Claim 5, line 2, “ wireless power reception” should be – the wireless power reception—
	Claim 6, line 1, “ with code to “ should be – with the code to—
	Claim 7, line 3, “ wireless power transmission” should be – a wireless power transmission—
	Claim 7, line 6-7, “ wireless power reception” should be – a wireless power reception—
	Claim 7, line 9, “wireless power transmission” should be – the wireless power transmission—
	Claim 7, line 11, “ wireless power transmission” should be – the wireless power transmission—
	Claim 8, line 2, “ memory” should be – a memory—
	Claim 8, line 6, “ wireless power transmission” should be – the wireless power transmission—
	Claim 10, line 2, “ wireless power reception” should be – the wireless power reception—
	Claim 12, line 1, “ wireless power transmission” should be – the wireless power transmission—
	Claim 12, line 5 “ wireless power transmission” should be – the wireless power transmission—
Claim 13, line 2, “ wireless power transfer” should be – a wireless power transfer—
	Claim 13, line 3, “ wireless power transfer” should be – the wireless power transfer--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1) in view of Yamamoto (US20170288412A1) and Ochi ( US 20060287763)
With regard to claim 1, Aoyama teaches a controller for a wireless power transmitter that is adapted with code to: establish wireless power transmission to a wireless power receiver at a first power level (Temporary power transmission period TB, Fig. 4); execute an authentication process with the wireless power receiver ( authentication period in TB, Fig. 4); send session attribute information relating to the authentication process([0087] session attribute information/ authentication information is received in transmitter through the exchange between the transmitter and receiver) ,perform a foreign object detection process ( foreign detection process in TB, Fig. 4) during a time when wireless power reception at the first power level ( TB, Fig. 4); and transmitting power wirelessly at a second power level ( TC1, Fig. 4) that is higher than the first power level ( see [0112] TB transmit power at a level lower that the normal power transmission period, TC1).
Aoyama does not teach memory, perform a foreign object detection process during a time when wireless power reception at the first power level at the wireless power receiver is interrupted; and transmit at least some of the session attribute information retrieved from the memory to the wireless power receiver prior to transmitting power wirelessly at a second power level.
However, Yamamoto teaches perform a foreign object detection process during a time when wireless power reception at the first power level at the wireless power receiver is interrupted ( see S107, S108, power transmission stop when the foreign object detection start, Fig. 9, Aoyama teaches the foreign object detection happened at the first power level TB ) and a memory to store session attribution information [0074] memory to store transmitter control parameter, also [0089], Aoyama teaches the session attribution information received in transmitter) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Aoyama, to perform a foreign object detection process during a time when wireless power reception at the first power level at the wireless power receiver is interrupted and include a memory, as taught by Yamamoto, so that the effect of a magnetic field caused by transmitted power is eliminated to improve the sensitivity of the foreign object detection ([0090]) and the memory can store the control parameter when the power transmission is next restarted after having been temporarily stopped ([0089]).
In addition, Ochi teaches transmit at least some of the session attribute information retrieved from the memory to the wireless power receiver( [0078] teaches charging of one to three seconds is repeated for fifteen times a day, [0284] teaches the power transmitter loads/searches and sends the authentication key information to the receiver based on authentication history information, [0092] teaches about transmitter and receiver exchange history about past charging , and [0089] of Yamamoto teaches the processor save the control information of the past power charge for the usage of the next power transmission is stored in memory, the combination of Ochi and Yamamoto teaches transmit at least some of the session attribute information retrieved from the memory to the wireless power receiver) prior to transmitting power wirelessly at a second power level  ( [0284]Ochi teaches sends the authentication key information before the a new charge, and Aoyama teaches about the new charge can be a second power level TC1 in Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama and Yamamoto to transmit the session attribute information retrieved from the memory to the wireless power receiver prior to transmitting power wirelessly at a second power level,  as taught by Ochi, in order to reuse the authentication information, implement a rapid authentication process, and improve the operating efficiency (see [0101] of Ochi).
With regard to claim 2, the combination of Aoyama, Yamamoto  and Ochi teaches all the limitations of claim 1, Yamamoto further teaches the controller is further adapted with code to: establish for a second time wireless power transmission to the wireless power receiver at the first power level after executing the authentication process ( see Fig. 2 of Yamamoto, establish a second time wireless power transmission after the foreign object detection, Aoyama teaches the foreign object detection is after the authentication, the combination of Aoyama and Yamamoto teaches to establish a second time wireless power transmission at the first power level after the authentication process); and Aoyama further teaches establishing wireless power transmission to the wireless power receiver in the second mode of operation ( TC1, Fig. 4) after establishing for the second time wireless power transmission to the wireless power receiver in the first mode of operation ( TB, Fig. 4) ( Fig. 2 of Yamamoto teaches about immediately reestablish the original/first mode of operation after the FOD, Aoyama teaches about the second mode of operation ( TC1) is after the first mode of operation(TB in Fig. 4) which including the FOD, the combination  of Yamamoto and Aoyama teaches establishing wireless power transmission to the wireless power receiver in the second mode of operation after establishing for the second time wireless power transmission to the wireless power receiver in the first mode of operation).
With regard to claim 4, the combination of Aoyama, Yamamoto and Ochi teaches all the limitations of claim 1, Aoyama further teaches wherein the controller is further adapted with code to receive at least a portion of the session attribute information from the wireless power receiver. ([0087] exchange (negotiation and setup) of a variety of information is executed between the power transmission device 10 and the power reception device 40 (step S3). In a negotiation phase, authentication information (including ID information) is exchanged and, for example, a matching confirmation processing to confirm matching in standard, coil and system is executed based on the received ID information and the like)

4. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1), Yamamoto (US20170288412A1) and Ochi ( US 20060287763)in further view of Park (US 20190305826 A1)
With regard to claim 3, the combination of Aoyama ,Yamamoto and  Ochi teaches all the limitations of claim 2, but not subsequently perform a calibration process for wireless power transfer with a foreign object present in a wireless power transfer region during wireless power transfer at the second power level.
However, Park teaches subsequently perform a calibration process for wireless power transfer with a foreign object present in a wireless power transfer region during wireless power transfer at the second power level  ([0282] , claim 5 of Park , a calibration step of adjusting a specific parameter to improve the foreign object detection capability during the power transfer of the power transmitter, Aoyama teaches the normal power transfer is the second mode of operation) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2, to subsequently perform a calibration process for wireless power transfer with a foreign object present in a wireless power transfer region during wireless power transfer in the second mode of operation, as taught by Park, in order to improve the foreign object detection capability [0282] of Park.

 5. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1) , Yamamoto (US20170288412A1) and Ochi ( US 20060287763)  in further view of Lee (US 20150236757 A1)
With regard to claim 5, the combination of Aoyama, Yamamoto and Ochi teaches all the limitations of claim 1, Aoyama further teaches the wireless power receiver to interrupt wireless power reception after executing the authentication process (Fig. 10 of Aoyama teaches the foreign object detection after executing the authentication process, Yamamoto teaches about the interrupt of the power during the foreign object detection period as discussed above).
Aoyama does not teach sending a command to the wireless power receiver that causes the wireless power receiver to interrupt wireless power reception.
However, Lee teaches sending a command to the wireless power receiver that causes the wireless power receiver to interrupt wireless power reception (the wireless power transmitter commands the wireless power receiver to discontinue power reception by transmitting a power reception stop command in a PRU control parameter so that the wireless power receiver discontinues reception of power required for charging([0195])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to send a command to the wireless power receiver that causes the wireless power receiver to interrupt wireless power reception, as taught by Lee, in order to appropriately handles the expected occurrence of abnormality and prevent it [0197] of Lee

6. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1)  Yamamoto (US20170288412A1) and Ochi ( US 20060287763)  in further view of Park1 (US20200366137A1).

With regard to claim 6, the combination of Aoyama, Yamamoto and Ochi teaches all the limitations of claim 1, but not the controller is further adapted with code to evaluate a Q factor of a transmit coil of the wireless power transmitter.
However, Park1 teaches the controller is further adapted with code to evaluate a Q factor of a transmit coil of the wireless power transmitter(the wireless power transmitter may measure the quality factor of power transfer coil in order to determine whether or not a foreign object exists in the charging area [0290])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to evaluate a Q factor of a transmit coil of the wireless power transmitter, as taught by Park1, because the quality factor is factor that can reflect the change of the foreign object generated in the environment [0290] 

7. Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1) in view of Halker (US 20150278038) 
With regard to claim 7, Aoyama teaches a method of transmitting power wirelessly by a wireless power transmitter, the method comprising:
establishing wireless power transmission to a wireless power receiver in a first mode of operation (TB, Fig. 4);
executing an authentication process with the wireless power receiver (authentication period in TB before the normal power transmission, Fig. 4);
performing a foreign object detection process ( foreign object detection period in TB, Fig. 4) during a time when wireless power reception at the wireless power receiver in the first mode of operation  ( TB, Fig. 4) after executing the authentication process ([0087] when placement of power reception side device is detected, exchange information is executed, which shows the authentication is performed first because it happened right after the power reception device is detected, also see Fig. 10, authentication happens at ST1, foreign object detection happens on ST2, therefore the authentication happens before the foreign object detection);
establishing wireless power transmission to the wireless power receiver in a second mode of operation after performing the foreign object detection process (TC1, normal power transmission period, Fig. 4, the normal transmission period is after the foreign object detection period in TB, Fig. 4)
Aoyama does not explicitly teach performing the foreign object detection process during a time when the wireless power reception at the wireless power receiver is interrupted re-establishing wireless power transmission to the wireless power receiver in the first mode of operation.
However, Halker teaches performing the foreign object detection process during a time when the wireless power reception at the wireless power receiver is interrupted ( see LOP/foreign object detection performed when the charge is off, Fig. 21), re-establishing wireless power transmission to the wireless power receiver in the first mode of operation ( e.g., 2145, Fig. 21 shows that the charge state resume after the Fod detection and Aoyama teaches the foreign object detection happens in the first mode of operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Aoyama, to performing the foreign object detection process during a time when the wireless power reception at the wireless power receiver is interrupted re-establishing wireless power transmission to the wireless power receiver in the first mode of operation, as taught by Halker, in order to take a fault response such as foreign object in according to its severity levels [0008] to protect the system and  restart the operation after the FOD detection is clear [0231] to ensure a continuous operation.
With regard to claim 11, the combination of Aoyama and Halker teaches all the limitations of claim 7, Halker further teaches comprising establishing for a second time wireless power transmission to the wireless power receiver in the first mode of operation (see Fig. 21, charge resumed) after executing the authentication process (Fig. 10 of Aoyama teaches about authentication happens before foreign object detection as discussed above)
 
8. Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1)  and Halker ( US 20150278038)  in further view of Noh (US20200266665A1) and Ochi ( US 20060287763)
With regard to claim 8, the combination of Aoyama and Halker teaches all the limitations of claim 7, but not sending session attribute information relating to the authentication process to memory before performing the foreign object detection process; and transmitting the session attribute information retrieved from the memory to the wireless power receiver after performing the foreign object detection process and prior to establishing wireless power transmission to the wireless power receiver in the second mode of operation.
However, Noh teaches sending session attribute information relating to the authentication process to memory ( [0091] authentication initiator and responder can be exchangeable, power receiver can be the responder, [0097] after the power contract, a responder may transmit the identity or configuration information to the imitator) to memory (see [0028] data received from another component  ( communication module) saved in memory, therefore the initiator (transmitter) receives session attribution information ( identity or configuration information) and can save the information in its memory).before performing the foreign object detection process ( Fig. 10 of Aoyama teaches the authentication processST1 is before the foreign object detection period ST2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7, to send session attribute information relating to the authentication process to memory before performing the foreign object detection process, as taught by Noh, in order for  process the stored data for different later usage [0028] A according to known methods to yield the predictable result of using the memory to store the data for later usage. A person of ordinary skill in the art would have been able to use the memory to store the data and the outcome would have been predictable to that same person. Mainly, use the memory achieves the predictable result of allowing storing the data for later usage.
In addition, Ochi teaches transmitting attribute information retrieved from the memory to the wireless power receiver( [0078] teaches charging of one to three seconds is repeated for fifteen times a day, [0284] teaches the power transmitter sends the authentication key information to the receiver based on authentication history information, [0092] teaches about transmitter and receiver exchange history about past charging , and Noh teaches the authentication information is stored in memory before and [0028] of Ochi teaches about processor load data from memory) after performing the foreign object detection process and prior to establishing wireless power transmission to the wireless power receiver in the second mode of operation ( Ochi teaches sends the authentication key information before a new charge, Aoyama teaches the new charge/second mode of charge TC1 after the foreign object detection in the TB in Fig. 4, the combination of Ochi and Aoyama teaches transmitting the session attribute information retrieved from the memory to the wireless power receiver after performing the foreign object detection process and prior to establishing wireless power transmission to the wireless power receiver in the second mode of operation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama, Halker and Noh to transmit the session attribute information retrieved from the memory to the wireless power receiver after performing the foreign object detection process and prior to establishing wireless power transmission to the wireless power receiver in the second mode of operation. as taught by Ochi, in order to reuse the authentication information, implement a rapid authentication process, and improve the operating efficiency ( see [0101] of Ochi).
	With regard to claim 9, the combination of Aoyama, Halker, Noh and Ochi teaches all the limitations of claim 8, Aoyama further teaches receiving at least a portion of the session attribute information from the wireless power receiver. ([0087]exchange (negotiation and setup) of a variety of information is executed between the power transmission device 10 and the power reception device 40 (step S3). In a negotiation phase, authentication information (including ID information) is exchanged and, for example, a matching confirmation processing to confirm matching in standard, coil and system is executed based on the received ID information and the like)

9. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1)  and  Halker ( US 20150278038)  in further view of Lee (US 20150236757 A1)
With regard to claim 10, the combination of Aoyama and Halker teaches all the limitations of claim 7, and the wireless power receiver to interrupt wireless power reception after executing the authentication process ( Fig. 10 of Aoyama teaches the foreign object detection after executing the authentication process, Halker teaches about the interrupt of the power during the foreign object detection period in Fig. 21, the combination of Aoyama and Halker teaches the limitation).
Aoyama does not teach sending a command to the wireless power receiver that causes the wireless power receiver to interrupt wireless power reception.
However, Lee teaches sending a command to the wireless power receiver that causes the wireless power receiver to interrupt wireless power reception (the wireless power transmitter commands the wireless power receiver to discontinue power reception by transmitting a power reception stop command in a PRU control parameter so that the wireless power receiver discontinues reception of power required for charging([0195])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7, to send a command to the wireless power receiver that causes the wireless power receiver to interrupt wireless power reception, as taught by Lee, in order to appropriately handles the expected occurrence of abnormality and prevent it [0197]

10. Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1)  and  Halker ( US 20150278038)  in further view of Noh (US20200266665A1) 
	With regard to claim 12, the combination of Aoyama and Halker teaches all the limitations of claim 11, Aoyama further teaches establishing wireless power transmission to the wireless power receiver in the second mode of operation ( TC1, Fig. 4) after establishing for the second time wireless power transmission to the wireless power receiver in the first mode of operation ( TB, Fig. 4) ( Halker teaches about reestablish the original/first mode of operation immediately after the fod, Aoyama teaches about the second mode of operation ( TC1) is after the first mode of operation(TB in Fig. 4) and fod, the combination teaches establishing wireless power transmission to the wireless power receiver in the second mode of operation after establishing for the second time wireless power transmission to the wireless power receiver in the first mode of operation),
Aoyama does not teach wherein the session attribute information transmitted to the wireless power receiver permits the establishing of wireless power transmission to the wireless power receiver in the second mode of operation.
However, Noh teaches wherein the session attribute information ( session attribution in 830, Fig. 8) transmitted to the wireless power receiver permits the establishing of wireless power transmission to the wireless power receiver in the second mode of operation ( e.g., 840, Fig. 8) ( see Fig. 7, 750, authentication responder 703 transmit the certification chain to 701, [0101],  [0098] teaches he authentication initiator 701  is (e.g., electronic device which is receiver) the authentication responder 703 (e.g., transmitter), therefore, Noh teaches transmitter transmit certification chain to receiver to permits the second mode of operation to permit the second mode of operation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11, to configure the session attribute information  to be transmitted to the wireless power receiver permits the establishing of wireless power transmission to the wireless power receiver in the second mode of operation, as taught by Noh, in order to make sure the transmitter has valid certificate information to be charged in the second power mode ([0102] ) and avoid unauthorized transfer of power.

11. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1) and  Halker ( US 20150278038)  in further view of Park (US 20190305826 A1)
With regard to claim 13, the combination of Aoyama and Halker teaches all the limitations of claim 11, but not subsequently performing a calibration process for wireless power transfer with a foreign object present in a wireless power transfer region during wireless power transfer in the second mode of operation.
However, Park teaches subsequently performing a calibration process for wireless power transfer with a foreign object present in a wireless power transfer region during wireless power transfer in the second mode of operation ([0282] , claim 5 of Park , a calibration step of adjusting a specific parameter to improve the foreign object detection capability during the power transfer of the power transmitter, Aoyama teaches the normal power transfer is the second mode of operation) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11, to subsequently perform a calibration process for wireless power transfer with a foreign object present in a wireless power transfer region during wireless power transfer in the second mode of operation, as taught by Park, in order to improve the foreign object detection capability [0282] of Park.


12. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US20100225173A1) and  Halker ( US 20150278038)  in further view of Park1 (US20200366137A1)
With regard to claim 14, the combination of Aoyama and Halker teaches all the limitations of claim 7, but not the foreign object detection process comprises evaluating a Q factor of a transmit coil of the wireless power transmitter.
However, Park1 teaches the foreign object detection process comprises evaluating a Q factor of a transmit coil of the wireless power transmitter ( the wireless power transmitter may measure the quality factor of the power transfer coil in order to determine whether or not a foreign object exists in the charging area [0290])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7, to configure the foreign object detection process comprises to evaluating a Q factor of a transmit coil of the wireless power transmitter, as taught by Park1, because the quality factor is factor that can reflect the change of the foreign object generated in the environment [0290] 
Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mochida (US20110025265A1) teaches re-establishing wireless power transmission to the wireless power receiver in the first mode of operation ( S15, S16, when load not applied, it goes back to S11 and S12, S14, and restore the preliminary charging in S14, Fig. 4) ( Mochida also teaches the foreign object detection happened at S14, which is after the authentication mode S12)
Chu (US20180191190A1) teaches about wireless receiver group authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836